Case 1:21-cr-00156-JDB Document 12 Filed 02/05/21 Page 1 of 3

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Holding a Criminal Term

Grand Jury Sworn in on January 8, 2021

UNITED STATES OF AMERICA : CRIMINAL NO.

v. : MAGISTRATE NO. 21-MJ-154
: MAGISTRATE NO. 21-MJ-107
STEPHEN AYRES, :
and MATTHEW PERNA, : VIOLATIONS:
>: 18U.S.C. §§ 1512(c)(2)
Defendants. : (Obstruction of an Official Proceeding)
. >: 18U.8.C. §2
(Aiding and Abetting)
18 U.S.C. § 1752(a)(1)
(Entering and Remaining in a Restricted
Building or Grounds)
18 U.S.C. § 1752(a)(2)
(Disorderly and Disruptive Conduct in a
Restricted Building or Grounds)
40 U.S.C. § 5104(e)(2)(D)
(Disorderly Conduct in a Capitol Building)

INDICTMENT
The Grand Jury charges that:
COUNT ONE

On or about January 6, 2021, within the District of Columbia and elsewhere, STEPHEN
AYRES and MATTHEW PERNA, attempted to, and did, corruptly obstruct, influence, and
impede an official proceeding, that is, a proceeding before Congress, by entering and remaining in
the United States Capitol without authority and committing an act of civil disorder, and threatening
Congressional officials, and engaging in disorderly and disruptive conduct and destroying federal
property.

(Obstruction of an Official Proceeding and Aiding and Abetting, in violation of Title
18, United States Code, Sections 1512(c)(2) and 2)
Case 1:21-cr-00156-JDB Document 12 Filed 02/05/21 Page 2 of 3

COUNT TWO
On or about January 6, 2021, in the District of Columbia, STEPHEN AYRES and
MATTHEW PERNA, did unlawfully and knowingly enter and remain in a restricted building
and grounds, that is, any posted, cordoned-off, and otherwise restricted area within the United
States Capitol and its grounds, where the Vice President and Vice President-elect were temporarily
visiting, without lawful authority to do so.

(Entering and Remaining in a Restricted Building or Grounds, in violation of Title 18,
United States Code, Section 1752(a)(1))

COUNT THREE

On or about January 6, 2021, in the District of Columbia, STEPHEN AYRES and
MATTHEW PERNA, did knowingly, and with intent to impede and disrupt the orderly conduct
of Government business and official functions, engage in disorderly and disruptive conduct in and
within such proximity to, a restricted building and grounds, that is, any posted, cordoned-off, and
otherwise restricted area within the United States Capitol and its grounds, where the Vice President
and Vice President-elect were temporarily visiting, when and so that such conduct did in fact
impede and disrupt the orderly conduct of Government business and official functions.

(Disorderly and Disruptive Conduct in a Restricted Building or Grounds, in violation
of Title 18, United States Code, Section 1752(a)(2))

COUNT FOUR
On or about January 6, 2021, in the District of Columbia, STEPHEN AYRES and
MATTHEW PERNA, willfully and knowingly engaged in disorderly and disruptive conduct in
any of the Capitol Buildings with the intent to impede, disrupt, and disturb the orderly conduct of

a session of Congress and either House of Congress, and the orderly conduct in that building of a
Case 1:21-cr-00156-JDB Document 12 Filed 02/05/21 Page 3 of 3

hearing before or any deliberation of, a committee of Congress or either House of Congress.
(Disorderly Conduct in a Capitol Building, in violation of Title 40, United States Code,
Section 5104(e)(2)(D))

A TRUE BILL:

FOREPERSON.

m (Wo Sw |
Attorney of the United States in Me

and for the District of Columbia.
